          Case 1:19-cr-00631-JPC Document 64 Filed 08/16/21 Page 1 of 1




                             -----------------------------------------------------------------------------------------------------------------



                11 BROADWAY, SUITE 715                                               NEW YORK, NEW YORK 10004
                     Tel. (212) 344-5180                                             www.criminal-defense.nyc


                                                                                                                                         August 16, 2021
The Hon. John P. Cronan
U.S. District Court Judge
Southern District of New York
VIA ECF
               Re:     U.S. v. Lazaro Rosabal Fleitas, 19-cr-631

Dear Judge Cronan,

        I was informed today by my client that last week he came into close contact with a family
member who has since tested positive for COVID-19. My client was feeling symptoms consistent
with an infection and was tested today for COVID-19. He has not yet received the results of that
test though. I informed the Court of this situation today and I was referred to the courthouse
pandemic response personnel. With my client’s assistance, I answered their questions about my
client’s exposure to his family member. I was subsequently instructed to request an adjournment
of my client’s sentencing in this matter. The sentencing is currently scheduled for August 18 at
2pm, and the U.S. Marshals have purchased a ticket for him to travel here from Miami. Obviously,
we do not know whether my client is infected or not, so it is difficult to estimate when he may be
able to return to the courthouse for sentencing. I might suggest that the Court set a control date for
an update as to my client’s COVID status and for clearance from the courthouse’s response team.
Otherwise, I would respectfully ask that the matter not be scheduled for September 10, September
23, or September 30 through October 8, due to conflicts in my calendar.

                                                                                               Sincerely,
                                                                                               _____________/s/___________________
                                                                                               Matthew Galluzzo, Esq.
CC:
AUSA Emily Johnson                                     The sentencing scheduled for August 18, 2021 at 2:00 p.m. is adjourned
                                                       to September 8, 2021 at 2:00 p.m. in Courtroom 12D of the Daniel
AUSA Kiersten Fletcher                                 Patrick Moynihan United States Courthouse, 500 Pearl Street, New
                                                       York, NY 10007.
VIA ECF


                                                       SO ORDERED.
                                                                                                                                  ___________________________
                                                       Date: August 16, 2021                                                      JOHN P. CRONAN
                                                             New York, New York                                                   United States District Judge
